DETAILED ACTION

Application Status
	Claims 1-5 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/19/2019 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 5, the closest prior art of record is Cieler (DE 102009011580 A1). Cieler discloses an alert device that alerts a driver sitting on a driver’s seat in a vehicle by winding a seat belt on the driver’s seat with a retractor (see paragraph [0006]). Cieler further discloses adjusting the level of tension used to warn a driver based on the driver’s physique and clothing (see paragraph [0014-0015]). With respect to claim 1, Cieler does not disclose: a seat position information acquisition unit, a height estimation unit that that calculates an estimated height based on information from the seat position information acquisition unit or with respect to claim 5, based on images captured by a camera, and or a winding strength setting unit configured to set a winding strength based on the estimated height. Suggestions to modify Cieler to arrive at the claimed invention were not found elsewhere in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses driver alert systems that alert a driver by tensioning a seat-belt. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616